DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO REMARKS/AMENDMENTS
Applicant’s reply filed December 2, 2021 has been entered and is considered herein.  
In particular, the rejection of claims 3, 5, 7-8, 11-12 and 66 under 35 USC 102(a)(1) is withdrawn in view of the amendment to cancel all rejected claims.
Accordingly, since all rejections have been overcome by amendment, the claims are allowable.

Status of the Claims
Currently, claims 2, 13-16, 61 and 65 are pending in the instant application.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior art because of the particular structure required by the claimed formulae, included the substituents around the tricyclic ring system. The closest prior art is Meng et al., for example, which teaches structurally similar compounds as dyes for drug delivery to cancer cells.  However, the reference fails to teach or fairly suggest the particular substituents required by the instantly claimed compounds, notably the instant claims do not allow for halo at the R3 position, and lack the required R7 substituent in the electron donating group.  As such, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 2, 13-16, 61 and 65 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699